 1

 2

 3
                                UNITED STATES DISTRICT COURT
 4
                               WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 5

 6      TOP NOTCH SOLUTIONS, INC.,
        et al,
 7
                                 Plaintiffs,
 8                                                         C17-827 TSZ
                  v.
 9                                                         MINUTE ORDER
        CROUSE AND ASSOCIATES
10      INSURANCE BROKERS, INC., et al.,

11                               Defendants.

12        The following Minute Order is made by direction of the Court, the Honorable
     Thomas S. Zilly, United States District Judge:
13
          (1)     Having reviewed the parties’ Joint Status Report, docket no. 142, the
14 Honorable Thomas S. Zilly RECUSES himself, and this case is REASSIGNED in
   rotation to the Honorable James L. Robart, United States District Judge. All future
15 pleadings shall bear the cause number C17-827 JLR.

16          (2)        The Clerk is directed to send a copy of this Minute Order to all counsel of
     record.
17
            Dated this 25th day of April, 2019.
18
                                                          William M. McCool
19                                                        Clerk

20                                                        s/Karen Dews
                                                          Deputy Clerk
21

22

23

     MINUTE ORDER - 1
